Citation Nr: 1203384	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-29 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Entitlement to an increase in a 40 percent rating for residuals of a laceration of the right forearm.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The Veteran had active service from July 1973 to February 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 RO rating decision that denied an increase in a 40 percent rating for residuals of a laceration of the right forearm.  In December 2009, the Veteran testified at a Board videoconference hearing.  

In January 2010, the Board determined that the issue of entitlement to a total disability rating based on individual unemployability (TDIU rating) was raised during the Veteran's previously appealed increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the issues of entitlement to an increase in a 40 percent rating for residuals of a laceration of the right forearm, as well as the issue of entitlement to a TDIU rating, for further development.  

A November 2011 RO decision granted service connection and a 70 percent rating for loss of motion of the right elbow, effective May 31, 2006, and granted service connection and a 70 percent rating for major depression, effective May 16, 2006.  The combined disability rating is 100 percent, effective My 31, 2006.  

A TDIU rating is provided when the combined schedular rating for service connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a) (2010).  A TDIU rating is payable only when the schedular rating is less than total.  Id.  The award of a 100 percent schedular rating moots the issue of entitlement to a TDIU rating for the period when the 100 percent rating is in effect.  Herlehy v. Principi, 15 Vet. App. 33 (2001).  The TDIU claim and an increased rating for residuals of a laceration of the right forearm have been recognized as arising at the same time and involving the same evidence.  Hence the grant of the combined 100 percent rating, effective May 31, 2006, renders the TDIU claim moot.  Indeed, the TDIU issue was not recertified to the Board.  Thus, the only issue presently before the Board is set forth on the title page.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's residuals of a laceration of the right forearm involve his major upper extremity and are manifested by no more than severe incomplete paralysis of the ulnar nerve.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for residuals of a laceration of the right forearm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a June 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence in his possession that pertains to the claim.  The June 2006 letter (noted above), also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in November 2011.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include: the Veteran's service treatment records; post-service VA treatment records; VA examination reports; lay statements; and hearing testimony.  

Further, the Board notes the Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claim.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for an increased rating for his service-connected residuals of a laceration of the right forearm.  The Veteran's representative also asked such questions of the Veteran during the hearing.  The VLJ did seek to identify any pertinent evidence not currently associated with the claim.  Additionally, the Veteran volunteered his treatment history and his symptoms during the period of the appeal.  Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Finally, although the Board finds that the Veteran was not prejudiced by any the above, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified of and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was last afforded a May 2011 VA neurological examination regarding his residuals of a laceration of the right forearm.  The record contains no indication that such disability has grown more severe since the last examination.  There is no indication that there is additional evidence to obtain, there is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Veteran.  As such, there is no indication that there is any prejudice to the Veteran by the order of the events in this case.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file, which includes the following:  his contentions and hearing testimony; service treatment records; post-service VA treatment records; VA examination reports; and lay statements.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).  

The Board notes that the service-connection is also in effect for loss of motion of the right elbow, as well as for major depression.  The Board notes that the only issue currently on appeal is entitlement to an increase in a 40 percent rating for residuals of a laceration of the right forearm.  Therefore, the Board will solely address that issue.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Note:  Combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings.  

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  

The RO has rated the Veteran's residuals of a laceration of the right forearm under Diagnostic Code 8516.  Diagnostic Code 8516 provides for the rating for paralysis of the ulnar nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the ulnar nerve of the major upper extremity, which is rated 60 percent disabling, contemplates a "griffin claw" deformity due to flexor contraction of the right and little fingers, very marked atrophy in the dorsal interspaces and the thenar and hypothenar eminences, loss of extension of the right and little fingers, an inability to spread (or reverse) the fingers, an inability to adduct the thumb, and weakness of the flexion of the wrist.  Disability ratings of 10 percent, 30 percent and 40 percent are assignable for incomplete paralysis of the ulnar nerve of the major upper extremity, which is mild, moderate, or severe in degree, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  Diagnostic Code 8616 refers to neuritis of the sciatic nerve, and DC 8716 refers to neuralgia of the sciatic nerve.  Those disabilities are rated using the same criteria.  

The Board observes, as discussed above, that the Veteran is also service-connected loss of motion of the right elbow.  The RO has indicated that it had considered symptomatology such as limitation of motion and scar residuals in assigning a 70 percent disability rating for the Veteran's service-connected loss of motion of the right elbow pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5124 (2010); see also 38 C.F.R. § 4.68 (2010).  It is important to note that despite being service-connected for loss of motion of the right elbow, the Board is solely addressing the issue of an increased rating for residuals of a laceration of the right forearm.  Consequently, the appropriate diagnostic relevant to the issue on appeal is Diagnostic Code 8516.  

The Board notes that the medical evidence as a whole demonstrates that the Veteran's service-connected residuals of a laceration of the right forearm are no more than 40 percent disabling under Diagnostic Code 8516.  The Board observes that VA treatment records dated from April 2006 through May 2010, as well as July 2006 and July 2007 VA neurological examination reports, a September 2010 VA orthopedic examination report, and a May 2011 VA neurological examination report, all show manifestations consistent with a 40 percent rating under Diagnostic Code 8516 for severe incomplete paralysis of the ulnar nerve of the Veteran's right (major) arm.  The Board observes, however, that such evidence fails to show complete paralysis of the ulnar nerve of the right (major) arm with symptoms such as a "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspaces and the thenar and hypothenar eminences, and an inability to spread (or reverse) the fingers, as required for a 60 percent rating under Diagnostic Code 8516.  

For example, the most recent May 2011 VA neurological examination report related a diagnosis of ulnar neuropathy, severe, with atrophy.  The examiner did not diagnose complete paralysis of the ulnar nerve.  The examiner reported that the Veteran lacked vibration, pain/pinprick, light touch, and position sense pursuant to the sensation examination, and that finger flexion and thumb opposition were 0 in his right hand pursuant the motor examination.  It was noted that, pursuant to the physical examination, there was no muscle atrophy.  The examiner also reported, however, that the Veteran had ulnar neuropathy with diffuse atrophy, and that his right forearm size was 9 inches compared to 11 inches with his left arm.  The examiner stated that the Veteran had severely disabling ulnar neuropathy with reflex flexopathy and that the Veteran had severe impairment of his manual dexterity functions.  The Board observes that although the Veteran has severe symptoms as a result of his service-connected residuals of a laceration of the right forearm, there is no medical evidence reflecting that he currently has symptoms such as a "griffin claw", marked atrophy in the dorsal interspaces and the thenar hypothenar eminences, or an inability to spread (or reverse his fingers).  The evidence simply does not indicate that the Veteran has complete paralysis of the ulnar nerve of the right upper extremity as required for a 60 percent rating under Diagnostic Code 8516.  

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  The Board observes that the examiner, pursuant to the May 2011 VA neurological examination report, commented that it was his opinion that the Veteran was not employable in any gainful capacity given his prior work experience, training, skills, talents, and education due to his severe manual dexterity impairments of the right hand.  The Board notes, however, that the Veteran has already been assigned a combined disability rating of 100 percent, effective May 31, 2006.  The evidence does not show that the Veteran's residuals of a laceration of the right forearm, alone, have caused marked interference with employment (i.e., beyond that already contemplated in the assigned rating), or necessitated frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Based on the above, the Board finds that referral for consideration of assignment of extra-schedular ratings is not warranted.  38 C.F.R. § 3.321(b)(1).  

The weight of the evidence shows that the Veteran's residuals of a laceration of the right forearm are no more than 40 percent disabling.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increase in a 40 percent rating for residuals of a laceration of the right forearm is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


